DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0321982) hereinafter “Lee” in view of Hong et al. (US 2021/0036090) hereinafter “Hong”.
Regarding claim 1, Fig. 16 of Lee teaches a transparent display panel (Paragraph 0003), comprising: a substrate (Item 301) having a display region (Item 110) including a plurality of light-emitting regions (Combination of Items B11, G11 and R12, G12 and B13) and a plurality of transmissive regions (Items TA11, TA12, TA21, TA22); and a plurality of line regions (Items CL1-CL3) disposed on the substrate (Item 301) and extending across the display region (Item 110).
Lee does not teach where an outer contour of each of the transmissive regions is at least partially curved.
Fig. 6A of Hong teaches a display device having transmissive regions (Items TA), where each of the transmissive regions (Items TA) have a circular shape (Paragraph 0005) such that an outer contour of each of the transmissive regions (Items TA) is at least partially curved. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the transmissive regions have a circular shape such that an outer contour of each of the transmissive regions is at least partially curved because the transmissive regions having a circular shape is known to improve the light receiving quantity and quality of a sensor device disposed under the transmission portion (Hong Paragraph 0005).
Regarding claim 2, the combination of Lee and Hong teaches all of the elements of the claimed invention.
Lee does not teach where the outer contour of has a circular shape.
Fig. 6A of Hong teaches where the outer contour of a transmissive region (Item TA) has a circular shape (Paragraph 0005). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the outer contour of the transmissive regions of Lee have a circular shape because the transmissive regions having a circular shape is known to improve the light receiving quantity and quality of a sensor device disposed under the transmission portion (Hong Paragraph 0005).
Regarding claim 3, Fig. 16 of Lee further teaches wherein the plurality of light-emitting regions include a first color light-emitting region (Item G11_EA), a second color light-emitting region (Item R12_EA), and a third color light-emitting region (Item B11_EA), wherein the second color light-emitting region (Item R12_EA) and the third color light-emitting region (Item B11_EA) are disposed over corresponding line regions (Items CLA1 and CLA2, respectively) respectively, wherein the first color light-emitting region (Item G11_EA) is disposed between the second color light- emitting region (Item R12_EA) and the third color light-emitting region (Item B11_EA), and wherein the first color light-emitting region (Item G11_EA) is disposed between line regions (Items CLA1 and CLA2) adjacent to each other.
Regarding claim 4, Fig. 16 of Lee further teaches wherein an area of the first color light emitting region (Item G11_EA) is smaller than an area of each of the second color light emitting region (Item R12_EA) and the third color light emitting region (Item B11_EA).
Regarding claim 5, Lee further teaches where the first color light emitting region (Item G11_EA in Fig. 16) emits red light, the second color light emitting region (Item R12_EA in Fig. 16) emits green light and the third color light emitting region emits blue light (Item B11_EA) (Paragraph 0026 where multiple configurations for the different colors are provided).
Regarding claim 6, Fig. 16 of Lee further teaches where each of the second color light emitting region (Item R12_EA) and the third color light emitting region (Item B11_EA) is arranged to be symmetrical around each corresponding line region (Items CLA1-CLA3, respectively).
Regarding claim 7, Fig. 16 of Lee further teaches where the substrate (Item 301) has a horizontal direction (Left and right across the page) and a vertical direction (Up and down across the page), where each of the line regions (Items CLA1-CLA3) extends in the vertical direction of the substrate (Item 301).
Regarding claim 8, Fig. 16 of Lee further teaches where the transmissive regions (Items TA) are arranged in a matrix manner, the first color light emitting regions (Items G11_EA) are arranged in a matrix manner, the second color light emitting regions (Items R12_EA) are arranged in a matrix manner, and the third color light emitting region (Item B11_EA) are arranged in a matrix manner.
Regarding claim 10, Fig. 16 of Lee teaches a display device (Paragraph 0003), comprising: a transparent display panel (Paragraph 0005) including: a substrate (Item 301) having a display region (Item 110) including a plurality of light-emitting regions (Combination of Items B11, G11 and R12, G12 and B13) and a plurality of transmissive regions (Items TA11, TA12, TA21, TA22); and a plurality of line regions (Items CL1-CL3) disposed over the substrate (Item 301) and extending across the display region (Item 110).
Lee does not teach where each of the transmissive regions has a polygonal shape, wherein all internal angles of the polygon shape are obtuse.
Figs. 16 and 19 of Hong teaches a display device having transmissive regions (Items TA), where each of the transmissive regions (Items TA) have an octagonal shape (Paragraph 0005) such that each of the transmissive regions (Items TA) have a polygonal shape, where all internal angles of the polygon shape are obtuse. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have each of the transmissive regions have an octagonal shape such that each of the transmissive regions have a polygonal shape, wherein all internal angles of the polygon shape are obtuse because the transmissive regions having an octagonal shape is known to improve the light receiving quantity and quality of a sensor device disposed under the transmission portion (Hong Paragraph 0005).
Regarding claim 11, Fig. 16 of Lee further teaches wherein the plurality of light-emitting regions include a first color light-emitting region (Item G11_EA), a second color light-emitting region (Item R12_EA), and a third color light-emitting region (Item B11_EA), wherein the second color light-emitting region (Item R12_EA) and the third color light-emitting region (Item B11_EA) are disposed over corresponding line regions (Items CLA1 and CLA2, respectively) respectively, wherein the first color light-emitting region (Item G11_EA) is disposed between the second color light- emitting region (Item R12_EA) and the third color light-emitting region (Item B11_EA), and wherein the first color light-emitting region (Item G11_EA) is disposed between line regions (Items CLA1 and CLA2) adjacent to each other.
Regarding claim 12, Fig. 16 of Lee further teaches wherein an area of the first color light emitting region (Item G11_EA) is smaller than an area of each of the second color light emitting region (Item R12_EA) and the third color light emitting region (Item B11_EA).
Regarding claim 13, Lee further teaches where the first color light emitting region (Item G11_EA in Fig. 16) emits red light, the second color light emitting region (Item R12_EA in Fig. 16) emits green light and the third color light emitting region emits blue light (Item B11_EA) (Paragraph 0026 where multiple configurations for the different colors are provided).
Regarding claim 14, Fig. 16 of Lee further teaches where the first color light emitting region (Item G11_EA) has a rectangular shape. 
Regarding claim 15, Fig. 16 of Lee further teaches where each of the second color light emitting region (Item R12_EA) and the third color light emitting region (Item B11_EA) is arranged to be symmetrical around each corresponding line region (Items CLA1-CLA3, respectively).
Regarding claim 16, Fig. 16 of Lee further teaches wherein each of the second color light emitting region (Item R12_EA) and the third color light emitting region (Item B11_EA) has a polygonal shape.
Regarding claim 17, Fig. 3 of Lee teaches where each of the second color light emitting region (Item R12_EA) and the third color light emitting region (Item B11_EA) corresponds to an open region defined in a bank layer (Item 304).
Regarding claim 18, Fig. 16 of Lee further teaches where the substrate (Item 301) has a horizontal direction (Left and right across the page) and a vertical direction (Up and down across the page), where each of the line regions (Items CLA1-CLA3) extends in the vertical direction of the substrate (Item 301).
Regarding claim 19, Fig. 16 of Lee further teaches where the transmissive regions (Items TA) are arranged in a matrix manner, the first color light emitting regions (Items G11_EA) are arranged in a matrix manner, the second color light emitting regions (Items R12_EA) are arranged in a matrix manner, and the third color light emitting region (Item B11_EA) are arranged in a matrix manner.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0321982) hereinafter “Lee” in view of Hong et al. (US 2021/0036090) hereinafter “Hong” and in further view of Choi et al. (US 2016/0079323) hereinafter “Choi”.
Regarding claim 9, the combination of Lee and Hong teaches all of the elements of the claimed invention as stated above except where the substrate includes a non- display region surrounding the display region, wherein the non-display region includes a dummy pixel pattern region surrounding an outer periphery of the display region, and wherein the dummy pixel pattern region has left and right regions thereof to the display region thicker than upper and lower regions thereof above and below the display region.
Fig. 2 of Choi teaches a display device where a substrate (Item 100) includes a non- display region (Item 20) surrounding a display region (Item 10), wherein the non-display region (Item 20) includes a dummy pixel pattern (Paragraph 0043) region surrounding an outer periphery of the display region (Item 10), and wherein the dummy pixel pattern region has left and right regions (See Picture 1 below) thereof to the display region (Item 10) thicker than upper and lower regions (See Picture 1 below) thereof above and below the display region (Item 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate includes a non- display region surrounding the display region, wherein the non-display region includes a dummy pixel pattern region surrounding an outer periphery of the display region, and wherein the dummy pixel pattern region has left and right regions thereof to the display region thicker than upper and lower regions thereof above and below the display region because this allows for the organic emission layer to be uniformly formed in the whole of the active region including the edge of the of the active region such that the brightness of the OLED can be enhanced (Choi Paragraph 0038).

    PNG
    media_image1.png
    342
    431
    media_image1.png
    Greyscale

Picture 1 (Labeled version of Choi Fig. 2)
Regarding claim 20, the combination of Lee and Hong teaches all of the elements of the claimed invention as stated above except where the substrate includes a non- display region surrounding the display region, wherein the non-display region includes a dummy pixel pattern region surrounding an outer periphery of the display region, and wherein the dummy pixel pattern region has left and right regions thereof to the display region thicker than upper and lower regions thereof above and below the display region.
Fig. 2 of Choi teaches a display device where a substrate (Item 100) includes a non- display region (Item 20) surrounding a display region (Item 10), wherein the non-display region (Item 20) includes a dummy pixel pattern (Paragraph 0043) region surrounding an outer periphery of the display region (Item 10), and wherein the dummy pixel pattern region has left and right regions (See Picture 1 above) thereof to the display region (Item 10) thicker than upper and lower regions (See Picture 1 above) thereof above and below the display region (Item 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the substrate includes a non- display region surrounding the display region, wherein the non-display region includes a dummy pixel pattern region surrounding an outer periphery of the display region, and wherein the dummy pixel pattern region has left and right regions thereof to the display region thicker than upper and lower regions thereof above and below the display region because this allows for the organic emission layer to be uniformly formed in the whole of the active region including the edge of the of the active region such that the brightness of the OLED can be enhanced (Choi Paragraph 0038).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891